Citation Nr: 1730369	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 408A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for testicular cancer.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970 at Camp LeJeune, North Carolina.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board previously remanded this case in September 2015.

This issue is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Veteran contends that his testicular cancer is related to the contaminated water at Camp Lejeune. For the following reasons, the Board finds a remand warranted for an additional opinion.

Upon entering the service in December 1969 and during his exit examination in December 1970, the Veteran did not exhibit any signs of testicular cancer.  In 1992, the Veteran was diagnosed with testicular cancer and underwent a right orchiectomy. 

In November 2010, the Veteran underwent an examination at the VA in which the examiner concluded that although the Veteran suffered from testicular cancer (in remission), it was not linked to the contaminated water at Camp Lejeune because the medical literature did not demonstrate a connection between the comtaminated water and testicular cancer.  The examiner, however, did not proffer any rationale for his conclusion, and failed to engage with the Veteran's medical history and statements.

In July 2016, the Veteran underwent another examination in which the examiner again concluded that the Veteran's testicular cancer was not linked to his exposure to the contaminated waters at Camp LeJeune. The examiner opined that the studies found only that a lifetime of exposure for rats and mice caused testicular cancer, and the Veteran was exposed for only 636 days.

In response, the Veteran explained that if rats and mice were exposed to water for the duration of their lifetime, they were exposed, on average, for 365 days to 730 days, as rats and mice enjoyed short lives. As such, the Veteran believed his 636 days of exposure was sufficient to find a relationship.

The VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) ( November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6. 

Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA must first determine if the Veteran was stationed at Camp Lejeune and, if so, for how long and in what capacity.  As the Veteran spent his entire time of service both working and living at Camp Lejeune, the only question remaining is whether or not his testicular cancer is related.

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in reconstructing past events and determining the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes".  The categories included (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  NRC determined that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association, and  a number of diseases were identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  

NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.  Although VA now has certain presumptive diseases linked to exposure to the water at Camp Lejeune, testicular cancer is not included in the presumptive list.  

However, an internet search containing the phrase "testicular cancer contaminated water camp lejeune" reveals numerous articles detailing links between TCE exposure and testicular cancer.  Additionally, the ATSDR states that there is some evidence that exposure to TCE (present in the water at Camp Lejeune) results in increased testicular cancer in rats. 

Applying the law to the facts of the case, the Board regrettably finds that another opinion is necessary. 

The Board has thoroughly studied the Veteran's case and reviewed the medical literature discussing potential associations between TCE and testicular cancer. At this time, the Board cannot find enough medical evidence documenting a clear general or causative relationship between exposure to contaminated water at Camp LeJeuene sufficient to find the Veteran entitled to service connection. Moreover, the Veteran has not submitted any specific positive evidence from a medical examiner or his own private physician finding it more likely than not that his testicular cancer stems from the contaminated water.

Nonetheless, the Board is puzzled by the fact that the Veteran's testicular cancer appeared so late in life-the average age of diagnosis is 33-and by the fact that the Veteran was struck by such a rare cancer-on average, only 8,720 cases of testicular cancer are diagnosed in the United States each year-when his  medical history reveals no risk factors for testicular cancer.  As the two opinions of record do not address any of these issues, and the medical literature does discuss a potential link between TCE and testicular cancer, the Board finds another opinion required.

In the examination, the examiner is asked to explain why it is not more likely than not that the Veteran's testicular cancer is related to his exposure to TCEs given the length of his time of his contamination; the rarity of the disease; and the lack of risk factors in the Veteran's medical history.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate physician.  The purpose of the examination is to determine the etiology of the Veteran's testicular cancer, in particular, whether the Veteran's testicular cancer is the result of his service at Camp Lejeune.

***The examiner is asked to provide an explanation as to why it is not at least likely than not that the Veteran's cancer is related to his exposure to TCEs, given the amount of time the Veteran was exposed; the rarity of the disease; the unorthodox age of the Veteran's diagnosis, and the Veteran's lack of any personal health risks for testicular cancer.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


